Citation Nr: 0904282	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease with lumbosacral facet 
syndrome.

4.  Entitlement to an initial evaluation in excess of 30 
percent for chronic tendonitis and lateral epicondylitis with 
scars of the right upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from October 1993 to August 1996, and from August 1998 to 
August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
St. Petersburg, Florida, Regional Office(RO) of the United 
States Department of Veterans Affairs (VA), which was a 
reconsideration of an April 2003 decision by the New York, 
New York, RO.  The veteran has now relocated, and the 
Pittsburgh, Pennsylvania, RO has assumed jurisdiction over 
the claim.

The issue regarding service connection for a psychiatric 
disorder has been recharacterized to better reflect the 
allegations of the veteran and the evidence of record.

The April 2003 decision denied service connection for 
hemorrhoids; on reconsideration, the April 2004 decision 
granted service connection for that condition and assigned a 
noncompensable evaluation.  The veteran did not disagree with 
the assigned evaluation; her appeal was resolved with the 
grant of service connection, a full grant of the benefit 
sought on appeal.  In December 2008 correspondence, the 
veteran's representative listed evaluation of hemorrhoids as 
an issue on appeal.  As this issue is not currently on 
appeal, the possible claim for increased evaluation is 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Remand is required for compliance with VA's duties to notify 
and assist under the VCAA.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court of Appeals for Veterans Claims (the Court) had 
interpreted this duty in the context of claims for service 
connection and for increased rating.  In a claim for service 
connection, notice must also include information on VA's 
policies and procedures in assigning effective dates and 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the case of claims for increased evaluation, the notice 
must specify that information regarding the impact of a 
disability on the veteran's daily and work function would be 
helpful in substantiating the claim.  Further, where the 
criteria applicable to evaluating the disability cannot be 
met by general descriptions of worsening, and specific 
findings, such as range of motion, are required, the veteran 
must be notified of the applicable diagnostic codes and 
criteria.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Here, additional development is required in this instance to 
comply with the duty to assist under VCAA.  In March 2005, 
the veteran stated that she had been examined by the Social 
Security Administration (SSA) in connection with a claim for 
benefits based on a psychiatric disability.  Records of any 
SSA examination are not on file and could be pertinent to the 
veteran's claim.  VA is obligated to obtain these records, or 
to determine that they are not available.  38 C.F.R. 
§ 3.159(c)(1).

Further, VA examinations are required.  The veteran alleges 
that her service connected low back and right arm 
disabilities have grown worse since the last examination, in 
September 2004.  She has also submitted evidence of ongoing 
VA treatment for these disabilities.  As the examination is 
over four years old, and there is credible evidence of 
worsening, new VA examinations to determine the current 
severity of the service connected disabilities are warranted.  
The Board would note that this includes determining whether 
separate compensable evaluations for the right shoulder and 
right elbow are warranted; the RO currently has evaluated 
them together.  As they are separate and distinct joints, 
with differing functions and evaluation criteria, such may 
not be entirely appropriate.

A VA psychiatric examination is also required.  The veteran 
has claimed service connection for PTSD, which her 
representative, and the Board, have now characterized as a 
claim for an acquired psychiatric disorder to include PTSD.  
VA doctors have diagnosed the veteran with PTSD, dysthymia, 
anxiety disorder, and an obsessive compulsive disorder (OCD) 
at various times, dating from within months of her separation 
from service.  Several treating VA providers appear to 
associate the variously diagnosed psychiatric disability with 
the veteran's service at the Pentagon on September 11, 2001, 
but no doctor has been directly asked to provide an opinion 
on this question.  Only PTSD has been addressed.  Although 
she was not physically present at the attack, she did return 
to the building soon after and continued to work there for a 
period.  The most recent VA examiner makes the statement that 
OCD is not related to service, but does not provide a 
rationale.  He also found no adequate stressor event to 
support a diagnosis of PTSD, while other VA doctors have fund 
the stressor sufficient.  The Board also notes that the 
recent examiner mischaracterized earlier accounts considered 
by VA doctors; while some were indeed under the impression 
that the veteran was present during the Pentagon attack, most 
in fact recognized that she was out on leave, and returned 
later.  In light of the conflicts in diagnosis and opinion, 
as well as the need to address the totality of the veteran's 
allegation, a new examination is required.

Finally, the Board notes that the veteran's claims were last 
considered by the RO in a September 2005 statement of the 
case.  Since that time, the veteran has submitted voluminous 
VA outpatient treatment records directly to the Board.  These 
records are relevant to the claims at issue, and have not 
been considered by the RO.  The veteran has not waived such 
consideration, and hence remand is required to allow such.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the 
VCAA notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
well as Court precedent, to include 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (regarding procedures for assigning 
effective dates and evaluations) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (regarding notice of applicable 
evaluation criteria).  Notice should 
include the rating criteria under all 
potentially applicable Diagnostic Codes, 
including 5003, 5201, 5203, 5207, 5208, 
and 5235 to 5243.

2.  Contact the Social Security 
Administration and obtain complete medical 
records related to the veteran, to include 
a psychiatric examination from March 2005.  
If records cannot be obtained or are 
otherwise unavailable, such must be 
certified in writing.

3.  Obtain updated VA treatment records 
from VAMC Butler and any and all VA 
facilities identified in the record or by 
the veteran, to include associated 
clinics, from May 2008 to the present.

3.  Schedule the veteran for a VA spine 
examination.  The examiner is asked to 
describe the current status of the 
veteran's service connected degenerative 
disc disease with lumbosacral facet 
syndrome.  The examiner should describe 
all neurological manifestation of the back 
disability, to include functional 
impairment of the lower extremities.

4.  Schedule the veteran for a VA joints 
examination.  The examiner is asked to 
describe the current status of the right 
shoulder tendonitis and right elbow 
epicondylitis.  To the extent possible, 
the examiner should differentiate between 
symptomatology attributable to each 
affected joint.

5.  Schedule the veteran for a VA mental 
disorders examination.  The claims file 
must be reviewed in connection with the 
examination.  The examiner is asked to 
opine as to all current psychiatric 
diagnoses, and with respect to each, to 
offer an opinion as to whether it is at 
least as likely as not that such diagnosis 
is related to active service.  PTSD and 
OCD must be specifically addressed.  A 
full and complete rationale for all 
opinions expressed is required.

6.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal, to include consideration of 
separate evaluations for right elbow and 
shoulder disabilities.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the veteran 
and her representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




